 


EXECUTION VERSION


COMSTOCK MINING INC.
 
11% Senior Secured Debenture due 2021
 
THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OR (II) UNLESS PURSUANT TO RULE 144 (OR ANY SUCCESSOR
THERETO) UNDER THE SECURITIES ACT.


THIS DEBENTURE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY CONTACTING THE CHIEF
EXECUTIVE OFFICER OF COMSTOCK MINING INC. AT P.O. BOX 1118, VIRGINIA CITY, NV
89440, TELEPHONE: 775-848-5310.






--------------------------------------------------------------------------------

           






 
COMSTOCK MINING INC.
 
11% Senior Secured Debenture due 2021
 
Certificate No. A-1
 
COMSTOCK MINING INC., a Nevada corporation, for value received, promises to pay
to GF COMSTOCK 2 LP, a Delaware limited partnership, or its registered assigns,
the principal sum of Ten Million Seven Hundred Thousand Twenty-Three and no/100
Dollars ($10,723,000), and to pay interest thereon, as provided in this
Debenture, until the principal and all accrued and unpaid interest are paid or
duly provided for.
 
Additional provisions of this Debenture are set forth on the other side of this
Debenture.
 
[Remainder of This Page Intentionally Left Blank; Signature Page Follows]


 
2




--------------------------------------------------------------------------------


 


  
IN WITNESS WHEREOF, Comstock Mining Inc. has caused this instrument to be duly
executed as of the date set forth below.


 
 
COMSTOCK MINING INC
 
 
 
Date: January 13, 2017
By:
 /s/ Corrado De Gasperis
 
Name:
Corrado De Gasperis
 
Title:
President and Chief Executive Officer

 




 ACKNOWLEDGED AND AGREED:


 
GF COMSTOCK 2 LP, by GF CAPITAL, LLC, ITS GENERAL PARTNER
 
 
 
Date: January 13, 2017
By:
 /s/ Daniel Freuman
 
Name:
Daniel Freuman
 
Title:
Manager

 
 






































[Signature Page to Comstock Senior Secured Debenture (2017)]


 
3




--------------------------------------------------------------------------------


 


 
COMSTOCK MINING INC.
 
11% Senior Secured Debenture due 2021
 
This Debenture (this “Debenture”) is issued by Comstock Mining Inc., a Nevada
corporation (the “Company”), to GF Comstock 2 LP, a Delaware limited
partnership, and designated as the Company's 11% Senior Secured Debenture due
2021.
 
1. Definitions.
 
“Account” is any “account” as defined in the Uniform Commercial Code with such
additions to such term as may hereafter be made, and includes, without
limitation, all accounts receivable and other sums owing to the Company.
 
“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such specified Person. The term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.
 
“Board of Directors” means the board of directors of the Company or a committee
of such board duly authorized to act on behalf of such board.
 
“Business Day” means any day other than a Saturday, a Sunday or any day on which
commercial banks in New York are authorized or required by law or executive
order to close or be closed. 
 
“Capital Stock” of any Person means any and all shares of, interests in, rights
to purchase, warrants or options for, participations in, or other equivalents
of, in each case however designated, the equity of such Person.
 
“Change of Control” means the occurrence after the date hereof of any of (a) an
acquisition by any Person (other than a Person who holds such voting power today
or his affiliates or related parties) of a majority of the aggregate voting
power of the voting securities of the Company whose holders are generally
entitled to vote for the election of directors of the Company, (b) the merger or
consolidation of the Company with any other Person where, after giving effect to
such transaction, the stockholders of the Company immediately prior to such
transaction do not own a majority of the aggregate voting power of the voting
securities of the successor Person of such transaction whose holders are
generally entitled to vote for the election of directors of the successor Person
of such transaction, or (c) the sale or transfer of all or substantially all of
the Company’s consolidated assets to another Person where, after giving effect
to such transaction, the stockholders of the Company immediately prior to such
transaction do not own a majority of the aggregate voting power of the voting
securities of the Person whose holders are generally entitled to vote for the
election of directors of the acquiring Person immediately after the transaction.


“Close of Business” means 5:00 p.m., New York City time.
 
“Collateral” has the meaning set forth in the Security Agreement.
 


 
1




--------------------------------------------------------------------------------

           




“Commission” means the U.S. Securities and Exchange Commission.
 
“Default” means any event that is (or, after notice, passage of time or both,
would be) an Event of Default.
 
“Default Interest Rate” has the meaning set forth in Section 3(B).


“Environmental Claim” shall mean any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any other person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon: (a) the threat, the
existence, or the continuation of the existence of a Release (including sudden
or non-sudden, accidental or non-accidental Releases); (b) exposure to any
Hazardous Material; (c) the presence, use, handling, transportation, storage,
treatment or disposal of any Hazardous Material; or (d) the violation or alleged
violation of any Environmental Law or Environmental Permit.


“Environmental Law” shall mean any and all applicable federal, state, local and
foreign laws, rules, regulations, requirements, decisions, judgments, decrees
and orders relating to the protection of the environment or health and safety
including without limitation, environmental, health and safety laws,
regulations, governmental authorizations, ordinances, and rules, and the common
law, and contractual obligations relating to the use, refinement, handling,
treatment, removal, storage, production, manufacture, transportation, disposal,
emissions, discharges, Releases or threatened Releases (defined below) of
Hazardous Material (defined below) or otherwise relating to pollution or
protection of human health or the environment or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances or wastes into the environment
(including, without limitation, ambient air, soil, surface water, ground water,
wetlands, natural resources, land surface or subsurface strata), or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, chemicals or
industrial, toxic or Hazardous Material or wastes, as the same may be amended or
modified, and as now existing or hereafter adopted. Environmental Laws include,
without limitation, the Laws listed below: The Hazardous Materials
Transportation Act (49 U.S.C. § § 1801 et seq.); the Federal Solid Waste Act as
amended by the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § §
6901 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. § 1251); the Federal Clean Water Act of 1977
(33 U.S.C. §§ 1251, et seq.); the Safe Drinking Water Act (42 U.S.C. §§ 300f et
seq.); the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (42 U.S.C. §§ 9601 et seq.); the Toxic Substances Control Act (15 U.S.C.
§§ 2601 et seq.); the Emergency Planning and Community Right to Know Act (42
U.S.C. §§ 11001, et seq.); the Occupational Safety and Health Act (26 U.S.C. §§
651 et seq.); the Pollution Prevention Act of 1990 (42 U.S.C. §§ 13101 et seq.);
the Atomic Energy Act of 1954, 68 Stat. 919; the Energy Reorganization Act of
1974; the Federal Mine Safety and Health Act of 1977, Public Law 91-173, as
amended by The Mine Improvement and New Emergency Response (MINER) Act of 2006
(Public Law 109-236, as amended by Public Law 109-280); the Occupational Health
and Safety Act of 1970, Pub. Law 91-596, 84 Stat. 1590, 29 USC §§ 652 et seq.);
the Federal Land Policy and Management Act, 43 USC §§ 1744 et seq.; Federal
Insecticide, Fungicide, and Rodenticide Act; the Federal Pesticide Act of 1978
(7 U.S.C. §§ 136, et seq., and any similar or implementing state or foreign law,
and all amendments thereto or regulations promulgated thereunder.


“Event of Default” has the meaning set forth in Section 8(A)(i).


 
2




--------------------------------------------------------------------------------

           




  
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
  
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government.


“Hazardous Material” shall mean any material meeting the definition of a
“hazardous substance” in CERCLA 42 U.S.C. §9601(14) and all explosive or
radioactive substances or wastes, toxic substances or wastes, pollutants, solid,
liquid or gaseous wastes, including petroleum, petroleum distillates or
fractions or residues, asbestos or asbestos containing materials,
polychlorinated biphenyls (“PCBs”) or materials or equipment containing PCBs in
excess of 50 ppm, radon gas, infectious or medical wastes, heavy metals, mining
wastes, tailings and leachates and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, or that reasonably could form the
basis of an Environmental Claim.
 
The term “including” means “including without limitation.”
  
“Indebtedness” means (A) indebtedness for borrowed money or with respect to
deposits or advances of any kind or the deferred price of property or services,
such as reimbursement and other obligations for surety bonds and letters of
credit (other than trade accounts payable incurred in the ordinary course of
business and payable on customary trade terms); (B) obligations evidenced by
notes, bonds, debentures or similar instruments; (C) all obligations under
conditional sale or other title retention agreements relating to property
acquired; (D) capital lease obligations; (E) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed; and (F) all guarantees of Indebtedness of others.
 
“Interest Payment Date” means, with respect to this Debenture, on each January
1st and July 1st beginning on July 1, 2017.


“Inventory” means all “inventory” as defined in the Uniform Commercial Code in
effect on the Issue Date with such additions to such term as may hereafter be
made under the Uniform Commercial Code, and includes all merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products, including such inventory as is temporarily out of any
Person’s custody or possession or in transit and including any returned goods
and any documents of title representing any of the above.
 
“Lien” shall have the meaning given to it in the Security Agreement.


“Mandatory Redemption Event” shall mean the consummation of the sale or other
disposition of, or earn-ins related to, any assets of the Company or any of its
Subsidiaries.


“Make-Whole Amount” means the amount of interest that would accrue on the
outstanding principal amount of this Debenture (as of the Redemption Date) from
the Redemption Date to the date that is seven


 
3




--------------------------------------------------------------------------------

           




months after such Redemption Date (whether or not such seven month period
extends past the Maturity Date).
 
“Material Adverse Change” means (A) a material adverse change in the business,
assets, operations, earnings, properties, condition (financial or otherwise),
prospects or results of operations of the Company and its Subsidiaries, taken as
a whole; (B) a material impairment of the prospect of repayment of any portion
of the amounts due under this Debenture; or (C) a material adverse effect on the
Collateral (as defined in the Security Agreement) that is not the result of
action or inaction by the Purchaser or the Company in connection with filings
made or not made with respect to the Collateral. For the avoidance of doubt, a
“going concern” or like qualification or “emphasis of matter” paragraph in an
auditor’s opinion will not automatically constitute a Material Adverse Change
unless the underlying facts or situation that resulted in such “going concern”
or like qualification or “emphasis of matter” paragraph would otherwise
constitute a Material Adverse Change.


“Material Agreement” means any contractual arrangement between the Company or
any of its Subsidiaries and a Person or Governmental Authority where the value
thereof is more than seven hundred fifty thousand dollars ($750,000) in the
aggregate.
 
“Maturity Date” means January 13, 2021.


“Net Cash Proceeds” means the proceeds in the form of cash (including
(i) payments in respect of deferred payment obligations and (ii) proceeds from
the conversion of other consideration received when converted to cash but only
when received), net of reasonable related brokerage commissions and other
related fees and expenses incurred as a result thereof; provided that with
respect to any permitted earn-in arrangement, the Net Cash Proceeds shall
exclude (i) any funds required by the terms of such permitted earn-in to be
applied within 12 months of the date of receipt of such cash as a direct
investment or capital expenditure in the related project and (ii) any funds
expended into such project directly by the third party involved.
The term “or” is not exclusive.
 
“Permitted Indebtedness” means:
 
(A) the Company’s Indebtedness to the Purchaser under this Debenture and under
the Security Agreement;
 
(B) Indebtedness existing on the date hereof and disclosed on Schedule C
attached hereto;


(C) Indebtedness of the Company to Northern Comstock LLC represented by a
promissory note executed by the Company pursuant to Section 6.11(b) of that
certain limited liability company operating agreement of Northern Comstock LLC
dated as of October 19, 2010, as amended by the First Amendment to the Limited
Liability Company Operating Agreement dated as of August 26, 2015 and as further
amended by the Second Amendment to the Limited Liability Company Agreement,
dated as of September 28, 2015 (the “Northern Comstock Agreement”) (Indebtedness
incurred under this clause (C) is hereinafter referred to as “Northern Comstock
Debt”);
 
(D) unsecured Indebtedness to trade creditors and in connection with credit
cards incurred in the ordinary course of business;
 


 
4




--------------------------------------------------------------------------------

           




(E) Indebtedness consisting of capitalized lease obligations and purchase money
Indebtedness, in each case incurred by the Company or any of its Subsidiaries to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such Person, provided, that (i) the aggregate outstanding principal
amount of all such Indebtedness incurred pursuant to this clause (E) during the
term of this Debenture does not exceed one million dollars ($1,000,000), (ii)
the principal amount of such Indebtedness does not exceed the lower of the cost
or fair market value of the property so acquired or built or of such repairs or
improvements financed with such Indebtedness (each measured at the time of such
acquisition, repair, improvement or construction is made) and (iii) such
Indebtedness is incurred prior to or within sixty (60) days after such
acquisition or the completion of such repair, improvement or construction;
 
(F) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of the Company’s business;


(G) deposits or advances received from customers in the ordinary course of
business;
 
(H) Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by the Company or any of its Subsidiaries
in the ordinary course of business; and


(I) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness set forth in clauses (B) and (E) above,
provided, that the principal amount thereof is not increased or the terms
thereof are not more burdensome in any respect upon the Company, or its
Subsidiary, as the case may be, than the Indebtedness being refinanced.


“permitted earn-in arrangement” means a joint venture, lease or other
arrangement that is on terms that are fair and reasonable to the Company (in the
determination of the Company’s board of directors) whereby a third party
undertakes the development of a property (other than the Real Property
Collateral, excluding the American Flat Properties, the Lucerne Properties and
the Occidental Properties, for which an earn-in otherwise satisfying the
definition of permitted earn-in arrangement shall be permitted) and receives a
share in the revenues or profits therefrom or pays the Company a royalty or
participating rent therefrom that does not materially impair the value of such
property or the Company’s financial position.


“Permitted Liens” means (A) Liens existing on the date hereof and disclosed on
Schedule D attached hereto; (B) Liens on assets with an aggregate value
(determined as the higher of book value and fair market value) not exceeding
$150,000 at any one time; (C) Liens in favor of the Purchaser securing this
Debenture; (D) Liens securing Indebtedness incurred under clause (C) of the
definition of Permitted Indebtedness secured only by the DWC Property (as
defined in the Northern Comstock Agreement) and the Leased Property (as defined
in the Northern Comstock Agreement) and no other assets of the Company or any of
its Subsidiaries; (E) Liens incurred for the benefit of any third party entering
into a permitted earn-in arrangement with the Company that secure the assets
that are subject to such permitted earn-in arrangement (but no other assets of
the Company or any of its Subsidiaries); (F) all purchase money security
interests hereinafter incurred by the Company in the ordinary course of business
to the extent incurred under clause (C) of the definition of Permitted
Indebtedness; (G) liens imposed by law for taxes that are not yet due or are
being contested in good faith, or as to which the grace period, if any, related
thereto has not expired; (H) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like liens imposed by law, arising in the
ordinary course of business; (I) pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations; (J) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations, surety,
reclamation and appeal bonds, performance bonds or letters of credit, leases or
deferred purchase price of equipment, trade credit, endorsement of checks, and
completion guarantees and other obligations of a like nature, in


 
5




--------------------------------------------------------------------------------

           




each case in the ordinary course of business; (K) judgment liens in respect of
judgments that do not constitute an Event of Default under Section 8(A)(i)(5);
(L) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any of the Subsidiaries; (M) Liens to be released
upon the application of the use of proceeds in accordance with Section 4(C) of
the Securities Purchase Agreement, so long as such Liens are actually released
by no later than twelve (12) Business Days after the Closing Date; and (N) Liens
with respect to the Genco/Rule Properties (as defined in the Securities Purchase
Agreement), so long as either (1) such Liens are released by no later than eight
(8) days after the Closing Date, including without limitation pursuant to real
property reconveyance documents entitled "Substitution of Trustee and Deed of
Reconveyance", or (2) if the Company does not procure the release of such Liens
within eight (8) days after the Closing Date as described in clause (1) above,
then the Company uses its reasonable best efforts to (A) commence a quiet title
action as to the relevant parcel(s) of the Genco/Rule Properties by no later
than eight (8) days after the Closing Date and (B) pursue such quiet title
action thereafter.


“Person” or “person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, company, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
firm, joint stock company, estate, entity or Governmental Authority.


“PIK Debt” has the meaning set forth in Section 3(A).


“Purchaser” means GF Comstock 2 LP, a Delaware limited partnership.
 
“Real Property Collateral” shall have the meaning given to it in the Security
Agreement.
 
“Redemption” means the repurchase of this Debenture (or any portion thereof) by
the Company pursuant to Section 5.
 
“Redemption Date” means the date fixed for the repurchase of this Debenture (or
any portion thereof) by the Company pursuant to a Redemption.
 
“Redemption Notice” has the meaning set forth in Section 5(E).
 
“Redemption Notice Date” means, with respect to a Redemption, the date on which
the Company sends the Redemption Notice for such Redemption pursuant to Section
5(E).
 
“Redemption Price” means the cash price payable by the Company to redeem this
Debenture (or any portion thereof) upon its Redemption, calculated pursuant to
Section 5.
 
“Release” shall have the meaning given such term in CERCLA, 42 U.S.C. §9601(22),
including migration.


“Remedial Action” shall mean (a) “remedial action” as such term is defined in
CERCLA, 42 U.S.C. § 9601(24), and (b) all other actions, including studies and
investigations, required by any Governmental Authority or voluntarily undertaken
to: (i) clean up, remove, treat, abate or in any other way respond to any
Hazardous Material in the environment; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material; (iii)
restore and reclaim mine lands both at surface and subsurface, or (iv) monitor
the presence of Hazardous Material in the environment or the progress of any
treatment or abatement program.


 
6




--------------------------------------------------------------------------------

           






“Responsible Officer” of the Company shall mean any executive officer of the
Company and any other officer or similar official thereof responsible for the
administration of the obligations of such person in respect of this Agreement.


“Securities Act” means the U.S. Securities Act of 1933, as amended.
 
“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of the date hereof, between the Company and the Purchaser providing for the
initial issuance of this Debenture.
 
“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Company, as pledgor, and the Purchaser as
pledgee, and as the same may be amended from time to time.
 
“Subsidiary” means, with respect to any Person, (A) any corporation, association
or other business entity (other than a partnership or limited liability company)
of which more than fifty percent (50%) of the total voting power of the Capital
Stock entitled (without regard to the occurrence of any contingency, but after
giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) to vote in the election of directors,
managers or trustees, as applicable, of such corporation, association or other
business entity is owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of such Person; and (B) any partnership
or limited liability company where (i) more than fifty percent (50%) of the
capital accounts, distribution rights, equity and voting interests, or of the
general and limited partnership interests, as applicable, of such partnership or
limited liability company are owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of such Person, whether in
the form of membership, general, special or limited partnership or limited
liability company interests or otherwise; and (ii) such Person or any one or
more of the other Subsidiaries of such Person is a controlling general partner
of, or otherwise controls, such partnership or limited liability company.
 
“Transfer” has the meaning set forth in Section 6(I)(3).
  
“Uniform Commercial Code” means the Uniform Commercial Code, as the same may,
from time to time, be enacted and in effect in the State of Nevada; provided,
however, that, to the extent that the Uniform Commercial Code is used to define
any term herein and such term is defined differently in different Articles or
Divisions of the Uniform Commercial Code, the definition of such term contained
in Article or Division 9 shall govern; provided, further, that in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection, or priority of, or remedies with respect to, the lien of the
Purchaser on any Collateral is governed by the Uniform Commercial Code in effect
in a jurisdiction other than the State of Nevada, then the term “Uniform
Commercial Code” means the Uniform Commercial Code as enacted and in effect in
such other jurisdiction solely for purposes of the provisions thereof relating
to such attachment, perfection, priority or remedies and for purposes of
definitions relating to such provisions.
  
2. Denominations; Transfers and Exchanges.
 
(A) All Debentures will be in registered form, without coupons. The Purchaser
may transfer or exchange this Debenture by presenting it to the Company;
provided, however, that (x) the Company may refuse to effect any transfer of
this Debenture (other than any transfer to an Affiliate (as defined under Rule
144 under the Securities Act) of the Purchaser) until the Purchaser provides the
Company with such certificates or other documentation or evidence as the Company
may reasonably require to determine that such transfer complies with the
Securities Act and other applicable securities laws and (y) notwithstanding


 
7




--------------------------------------------------------------------------------

           




anything to the contrary contained herein, the Purchaser may not transfer the
right to designate the persons specified herein to serve as a member of the
Board of Directors of the Company as provided for in further detail below and
such right shall remain with the Purchaser upon any such transfer or exchange.
 
(B) The Company will not impose any service charge on any Purchaser for any
transfer of Debentures, but the Company may require payment of a sum sufficient
to cover any transfer tax or similar governmental charge that may be imposed in
connection with any transfer of this Debenture (or any portion thereof) if the
Purchaser requests that this Debenture be issued in a name other than the
Purchaser’s name.


(C) The Company will cooperate with the Purchaser upon any requests relating to
a transfer of Debentures and will execute and/or deliver any certificates or
other documents reasonably requested in connection therewith by the Purchaser or
such transferee.
 
3. Interest.
 
(A) Accrual of Interest. This Debenture (including any PIK Debt) will accrue
interest at a rate per annum equal to 11% (the “Stated Interest”). Stated
Interest on this Debenture (including any PIK Debt) will (i) accrue from, and
including, the most recent date to which Stated Interest has been paid
(including payment in kind of PIK Debt) or duly provided for (or, if no Stated
Interest has theretofore been paid or duly provided for, from the date hereof)
to, but excluding, the date of payment of such Stated Interest; (ii) be payable
semiannually on each Interest Payment Date; and (iii) be computed on the basis
of a three hundred sixty (360) day year and the actual number of days elapsed.
For the first two (2) years following the date hereof (which, for the avoidance
of doubt, shall relate to the Interest Payment Dates in calendar years 2017 and
2018 and on January 1, 2019) and so long as no Default or Event of Default has
occurred and is continuing, interest on this Debenture (and on any PIK Debt)
will be payable, at the option of the Company, either in cash or in the form of
additional Debentures (or a combination thereof), to be issued by the Company,
(such additional Debentures, “PIK Debt”). For the third and fourth years after
the date hereof (beginning with the Interest Payment Date of July 1, 2019),
interest on this Debenture (and on any PIK Debt) will be payable only in cash.
During the first two (2) years following the date hereof, the Company shall
notify the Purchaser no less than five (5) Business Days prior to any Interest
Payment Date whether it intends to make a cash interest payment or whether it
intends to pay all or a portion of such interest payment by delivering PIK Debt
(and, if less than all, the amount of such payment to be made in cash and the
amount to be made with PIK Debt). If the Company fails to provide such notice on
or prior to such fifth (5th) Business Day, the Company shall be deemed to have
elected to pay all of such interest payment in cash.


(B) Default Interest Rate. If a Default has occurred and is continuing and there
are amounts still unpaid remaining on this Debenture (and on any PIK Debt),
then, to the extent lawful, interest will accrue on such amounts at a rate per
annum equal to 13.5% per annum (the “Default Interest Rate”), from, and
including, the date of such Default to, but excluding, the date that such
Default is cured or waived.
 
4. Repayment; Method of Payment; When Payment Date is Not a Business Day.
 
(A) Repayment. All outstanding principal, along with interest accrued but unpaid
on the outstanding principal balance of this Debenture from time to time
outstanding, including PIK Debt, plus the Make-Whole Amount with respect to the
principal amount of the Debenture as of the date hereof, shall be due and
payable on the Maturity Date. For the avoidance of doubt, the Make-Whole Amount
shall not be payable with respect to any PIK Debt.




 
8




--------------------------------------------------------------------------------

           




(B) Method of Payment. The Company will pay all cash amounts due under this
Debenture by check mailed to the address of the Purchaser (or, if the Purchaser
provides the Company, at least five (5) days before the date such amount is due,
with written notice of an account of the Purchaser within the United States, by
wire transfer of immediately available funds to such account).
 
(C) Delay of Payment when Payment Date is Not a Business Day. If the due date
for a payment on this Debenture as provided in this Debenture is not a Business
Day, then, notwithstanding anything to the contrary in this Debenture, such
payment may be made on the immediately following Business Day and no interest
will accrue on such payment as a result of the related delay.


(D) Payments in Kind. With respect to each Interest Payment Date occurring on or
prior to January 1, 2019, so long as no Default has occurred and is continuing,
the Company in its sole discretion, may pay all or any portion of a payment due
on an Interest Payment Date, by: (i) cash; (ii) PIK Debt; or (iii) a combination
of the foregoing payment methods.


(E) Allocation of Partial Payments. All payments made by the Company with
respect to this Debenture shall be applied in the following manner: (a) first,
against the amount of interest accrued and unpaid as of the date of such
payment, (b) second, to the payment of any PIK Debt outstanding as of the date
of such payment, and (c) third, against all principal being paid on the date of
such payment together with the Make-Whole Amount on such principal.
  
5. Redemption.
 
(A) Mandatory Redemption. Within fifteen (15) days of the occurrence of a
Mandatory Redemption Event (which in the case of an earn-in shall include any
receipt of cash by the Company or any Subsidiary at any time during the earn-in
arrangement), the Company shall offer to redeem, in accordance with and subject
to this Section 5(A), the principal amount of this Debenture in amount equal to
(x) 70% of the Net Cash Proceeds to the Company of any Mandatory Redemption
Event constituting an earn-in arrangement and (y) with respect to all other
Mandatory Redemption Events, 100% of the Net Cash Proceeds to the Company of
such Mandatory Redemption Event; provided, that the Company shall be permitted
to reinvest such Net Cash Proceeds in lieu of redeeming this Debenture if the
Purchaser shall provide written authorization therefor in its sole and absolute
discretion; provided, further, that no such offer shall be required to be made
with respect to any Mandatory Redemption Event the Net Cash Proceeds of which
are less than $50,000 until such time as the aggregate Net Cash Proceeds for
which no offer has been made exceeds $250,000 during the term of this Debenture,
after which the Company (or such Subsidiary) shall be required to offer to
redeem, in accordance with and subject to this Section 5(A), the principal
amount of this Debenture in an amount equal to the Net Cash Proceeds in excess
of $250,000. Until the Company makes an offer of Redemption or invests the Net
Cash Proceeds of a Mandatory Redemption Event in accordance with this Debenture,
the Company shall hold such Net Cash Proceeds in a segregated escrow account (on
terms reasonably acceptable to Purchaser) until such Net Cash Proceeds have been
utilized as permitted hereunder. The Redemption Price for a Redemption pursuant
to this Section 5(A) of the Debenture (or any portion thereof) is an amount in
cash equal to the sum of (i) the principal amount of this Debenture (or such
portion thereof) to be redeemed, plus (ii) accrued and unpaid interest on this
Debenture (or such portion thereof) to, but excluding, the Redemption Date for
such Redemption, plus (iii) the Make-Whole Amount. Upon receipt of a Notice of
Redemption relating to a Mandatory Redemption Event, the Purchaser shall have
the right, at any time prior to the Redemption Date, to inform the Company that
it does not wish to have the Debenture redeemed.




 
9




--------------------------------------------------------------------------------

           




    (B) Right to Redeem this Debenture. At any time or from time to time, the
Company may redeem this Debenture, in whole at any time and in part from time to
time, at its option, upon irrevocable prior written notice in accordance with
Section 5(C) below at a redemption price equal to 100% of the principal amount
of this Debenture to be redeemed, plus accrued and unpaid interest thereon to
the date of Redemption, plus the Make-Whole Amount.
  


(C) Redemption Date. The Redemption Date for any Redemption (other than in
respect of a Change of Control) will be a Business Day of the Company’s choosing
that is no more than fifteen (15) calendar days after the Redemption Notice Date
for such Redemption. Upon the delivery of a Redemption Notice to the Purchaser
the Redemption Price shall be irrevocably due and payable on the Redemption Date
set forth therein.
 
(D) Redemption Notice. To call any portion of this Debenture for Redemption, the
Company must send a written notice to the Purchaser of such Redemption (a
“Redemption Notice”). Such Redemption Notice must state:
 
(i) that this Debenture (or any replacement(s) thereof) have been called for
Redemption, briefly describing the Company’s redemption right;
 
(ii) the Redemption Date for such Redemption;
 
(iii) the Redemption Price per $1,000 principal amount of Debentures for such
Redemption;
 
(iv) if the Company refinances this Debenture and the Company’s obligations
under the this Debenture and the Security Agreement have not been fully
discharged before such Redemption Notice Date, an undertaking that such
obligations will be fully discharged before, or concurrently with, the
Redemption of this Debenture (or any replacement(s) thereof) and that if all
Debentures cease to be outstanding before such Redemption, the Company will
nonetheless effect such full discharge on the Redemption Date.
 
(E) Payment of the Redemption Price. The Company will cause the Redemption Price
for a Debenture subject to Redemption to be paid to the Purchaser on or before
the later of (i) the applicable Redemption Date; and (ii) the date this
Debenture (or such portion thereof) is delivered to the Company.


(F) Change in Control. Upon the occurrence of a Change of Control, the Company
shall be required to redeem this Debenture on or prior to the Business Day on
which such Change of Control occurs for an amount in cash equal to the sum of
(i) the principal amount of this Debenture (or such portion thereof) to be
redeemed, plus (ii) accrued and unpaid interest on this Debenture (or such
portion thereof) to, but excluding, the Redemption Date for such Redemption,
plus (iii) the Make-Whole Amount. If not so redeemed immediately following such
Change of Control, all amounts set forth in this clause (F) shall be immediately
due and payable.
 
6. Covenants.


(A) Delivery of Lien Documentation. The Company grants as security for the
payment of the Debentures and will execute and file or record documents
perfecting a first priority lien in (i) the Real Property Collateral, (ii) the
Article 9 Collateral, as defined in and provided under the Security Agreement,
(iii) the


 
10




--------------------------------------------------------------------------------

           




Pledged Equity, as defined in and provided under the Security Agreement, and
(iv) subject to the conditions set forth therein, Liens provided for under
Section 6(O) hereunder, in each case, in favor of Purchaser, including the
Security Agreement and Deeds of Trust.


(B) Delivery of Financial Statements and Other Reports. The Company will furnish
to the Purchaser:




(1) Annual Financial Statements. Within 90 days after the end of each fiscal
year, all annual financial and other information with respect to the Company and
its Subsidiaries that would be required to be contained in a filing with the
Commission on Form 10-K if the Company were required to file such Form,
including a “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” and a report on the annual financial statements by
Deloitte & Touche LLP or other certified independent public accountants meeting
the requirements of the Public Company Accounting Oversight Board and other
legally required professional standards.


(2) Quarterly Financial Statements. Within 45 days after the end of each of the
first three (3) fiscal quarters of each fiscal year, all quarterly financial and
other information with respect to the Company and its Subsidiaries that would be
required to be contained in a filing with the Commission on Form 10-Q if the
Company were required to file such Form, including a “Management’s Discussion
and Analysis of Financial Condition and Results of Operations”.


(3) Publicly Filed Materials. Within the time period that the same is required
to be filed with the Commission, copies of any proxy statement and periodic and
other report that the Company is required to file with the Commission pursuant
to Section 13(a) or 15(d) of the Exchange Act (after giving effect to any grace
periods provided under the Exchange Act).


(4) Deemed Delivery. Any document or report that the Company files with the
Commission through the Commission’s EDGAR system (or any successor thereto) will
be deemed to be delivered to the Purchaser for purposes of this Section 6(B) at
the time such document or report is filed through the EDGAR system (or such
successor), it being understood that notwithstanding anything to the contrary in
this Section 6(B), in no event will this Section 6(B) require the Company to
deliver or otherwise provide any information for which it is seeking (or has
received) confidential treatment from the Commission.


(4) Monthly Financial Statements and Operating Reports. Within thirty (30) days
following the end of each month, the Company and its Subsidiaries shall deliver
to the Purchaser: internally prepared, unaudited monthly financial statements of
the Company and its Subsidiaries, and an operating report describing the status
of the operations for each mine of the Company and its Subsidiaries.


(C) Compliance Certificate. The Company will, concurrently with any delivery of
financial statements under Section 6(B)(1) or Section 6(B)(2) above, a
certificate of an officer of the Company certifying that no Event of Default or
Default has occurred (or, if an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto).


(D) Notices of Default, Litigation and Other Proceedings. Promptly after any
Responsible Officer of the Company obtains actual knowledge thereof, the Company
will furnish to the Purchaser written notice of: (1) any Default or Event of
Default, specifying the nature and extent thereof and the corrective action (if
any) proposed to be taken with respect thereto; (2) the filing or commencement
of, or any written threat or notice of intention of any person to file or
commence, any action, suit or proceeding, whether at law or in


 
11




--------------------------------------------------------------------------------

           




equity or by or before any Governmental Authority, against the Company or one of
the Subsidiaries in respect of which there is a reasonable possibility of an
adverse determination and which, if adversely determined, could reasonably be
expected to result in a Material Adverse Change; and (3) any other development
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Change.




(E) Compliance with Laws (including Environmental Laws) and Maintenance of
Permits and Licenses. The Company will (1) comply in all material respects with
all applicable laws, rules, regulations and orders of any Governmental
Authority, whether now in effect or hereafter enacted and (2) (a) comply with
all Environmental Laws and Environmental Permits applicable to its operations
and Properties; obtain and renew all Environmental Permits necessary for its
operations and the Real Property Collateral (except for the Company’s current
mercury permit which shall not be renewed until necessary) and (b) conduct any
Remedial Action in accordance with Environmental Laws, except, in each case with
respect to this clause (2), to the extent the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a result in Material
Adverse Change.


(F) Taxes. The Company will pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that (if unpaid) might give rise to a Lien upon its
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Company (or affected
Subsidiary, as applicable) shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP.


(G) Insurance. The Company will (1) keep its insurable properties insured by
financially sound and reputable insurers in such amounts as shall be customary
for similar businesses, (2) maintain such other insurance (including, to the
extent consistent with past practices, self-insurance), of such types, to such
extent and against such risks, as is customary with companies in the same or
similar businesses, (3) with respect to each Real Property Collateral, carry and
maintain comprehensive general liability insurance and coverage on an occurrence
basis against claims made for personal injury (including bodily injury, death
and property damage) and umbrella liability insurance against any and all
claims, in no event for a combined single limit of less than seven hundred fifty
thousand dollars ($750,000), (4) deliver original or certified copies of all
such policies (or certificates in respect thereof satisfactory to the Purchaser)
to the Purchaser and (5) take all other actions with respect to insurance that
are required by any Deed of Trust.


(H) Inspections of Assets and Operations. The Company will (1) maintain all
financial records in accordance with GAAP and (2) permit any persons designated
by the Purchaser to (a) visit and inspect the financial records and the
properties of the Company at reasonable times, upon reasonable prior notice to
the Company, and as often as reasonably requested, (b) make extracts from and
copies of such financial records and (c) discuss the Company's affairs, finances
and condition with the officers thereof and independent accountants therefor (in
each case, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract); provided, however, that if a
Default or Event of Default has occurred and is continuing, the foregoing
limitation with respect to reasonable times and notice shall not apply.


(I) Maintenance. The Company and its Subsidiaries shall at all times keep their
properties and assets in good repair, working order and condition, except for
reasonable wear and use. With regard to the Owned Unpatented Claims and Leased
Unpatented Claims as those terms are defined in the Securities Purchase


 
12




--------------------------------------------------------------------------------

           




Agreement, the Company will cause all claim maintenance fees payable to the
Bureau of Land Management to have been paid in the manner required by Law in
order to maintain such claims in good standing, properly and timely record and
file evidence of such payment as required by Law, and furnish evidence of such
payment to Purchaser not later than August 1 of each year.


(J) Business Activities. Without the prior written consent of the Purchaser,
which consent may be given or denied in the Purchaser’s sole discretion, neither
the Company nor any of its Subsidiaries will engage directly or indirectly
(whether through subsidiaries or otherwise) in any type of business other than
the business presently or currently planned to be conducted by them and in
related lines of business.


(K) Mineral Reports; Land Title Confirmation. On or prior to April 30, 2017, the
Company shall cause to be delivered to the Purchaser, in form and substance
either agreed to by the Purchaser prior to the date hereof or is otherwise
reasonably satisfactory to the Purchaser, a chain of mineral title and such
other reports and opinions, prepared and certified by a licensed Nevada lawyer
or a landman that is a member in good standing of the Nevada Landmen’s
Association and is reasonably acceptable to the Purchaser (such lawyer or
landman, the “Landman”) and addressed to the Purchaser and its counsel, relating
to the status of ownership of the mineral title to the Dayton/Spring Valley
Properties (as defined in the Securities Purchase Agreement), the American Flat
Properties (as defined in the Securities Purchase Agreement), the Lucerne
Properties (as defined in the Securities Purchase Agreement), the Occidental
Properties (as defined in the Securities Purchase Agreement), the Genco/Rule
Properties (as defined in the Securities Purchase Agreement), and the
Amazon/Wonder Properties (as defined in the Securities Purchase Agreement) and
shall reimburse the Purchaser for up to $5,000 of legal expenses relating to the
review of such reports and opinions. On or prior to January 31, 2017, the
Purchaser shall have received, in form and substance reasonably satisfactory to
the Purchaser, updated preliminary title reports and such other reports and
opinions, related to the American Flat Properties, the Lucerne Properties, the
Occidental Properties, the Genco/Rule Properties and the Amazon/Wonder
Properties prepared and certified by a Nevada title insurer or the Landman, as
the case may be, relating to the status of ownership of the surface title to all
of such real properties. Notwithstanding anything in this paragraph to the
contrary, the Company shall, promptly after the same are delivered or otherwise
communicated to the Company, deliver copies of each report or opinion (whether
preliminary or final and any updates thereto) prepared and delivered by the
Landman and inform the Purchaser of any other interim updates or information
received from the Landman. The Company shall use commercially reasonable efforts
to cure material title defects or other material issues identified within the
reports delivered by the Landman or that otherwise become known to the Company.


(L) Payment of Contractual Obligations. The Company will cause to be paid when
due all payments due or that may become due under contractual obligations to
third parties, including, without limitation, that certain Amended Agreement for
the Sale of Untreated Water dated October 7, 2014 and all lease agreements
affecting Real Property Collateral, as that term is defined in the Securities
Purchase Agreement.


(M) Release or Partial Release of Property. The Company may not surrender,
release, abandon or allow to lapse any Owned Unpatented Claims, or permit to be
surrendered, released, abandoned or allowed to lapse any Leased Unpatented
Claims, without the prior written consent of Purchaser. If the Company
surrenders, releases, abandons or allows to lapse any Owned Unpatented Claims,
or permits to be surrendered, released, abandoned or allowed to lapse any Leased
Unpatented Claims, and subsequently acquires an interest in the lands formerly
constituting all or a portion of such Owned Unpatented Claims or Leased
Unpatented Claims, whether through re-staking or otherwise, such subsequently
acquired interest shall be included within the Real Property Collateral, as that
term is defined in the Securities Purchase Agreement, and the Company will
execute all instruments reasonably required to secure the Purchaser’s security
interest therein.




 
13




--------------------------------------------------------------------------------

           




(N) Negative Covenants. The Company will not, and will not permit any of the
Subsidiaries to, do any of the following without the Purchaser's prior written
consent:
 
(1) Liens and Encumbrances. Create, incur, allow, or suffer any Lien on any
assets of the Company or any of its Subsidiaries (except for Permitted Liens),
or permit any Collateral not to be subject to the first priority security
interest granted pursuant to the Security Agreement (except for Permitted
Liens), or enter into any agreement, document, instrument or other arrangement
(except with or in favor of the Purchaser) with any Person that directly or
indirectly prohibits or has the effect of prohibiting the Company or any of its
Subsidiaries from assigning, mortgaging, pledging, granting a security interest
in or upon, or encumbering any of the Company’s or such Subsidiary’s property.


(2) Restricted Payments. Pay any dividends or make any distribution or payment
in respect of or redeem, retire or purchase any Capital Stock (other than
repurchases pursuant to the terms of employee stock purchase plans, employee
restricted stock agreements, stockholder rights plans, director or consultant
stock option plans or similar plans); and (ii) payments related to share
withholdings for individual taxes related to the Company's stock options and
required under the Company’s equity grants and employment agreements.


(3) Asset Sales. Convey, sell, lease, transfer, assign, dispose, assign or Lien,
whether by operation of law or otherwise, of on or affecting any assets of the
Company or any Subsidiary, enter into any earn-in arrangement or issue equity
interests in any Subsidiary (collectively, “Transfer”), except for Transfers (A)
of Inventory in the ordinary course of business, (B) of worn-out or obsolete
equipment (as defined in the Uniform Commercial Code, and including all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers) and
any interest in any of the foregoing) (C) Transfers (i) for fair value (to be
determined and evidenced by an officer’s certificate or a resolution of the
Board, or a third-party if the Company Transfers such Collateral for more than
$1,000,000), (ii) for at least 90% cash consideration and (iii) the Net Cash
Proceeds of which are applied in accordance with the Redemption provisions set
forth in Section 5 and (D) permitted earn-ins the Net Cash Proceeds of which are
applied in accordance with the Redemption provisions set forth in Section 5. For
the sake of clarity, the issuance and sale of its equity interests by the
Company is not, and shall not be deemed to be, a sale of an asset of the Company
for purposes of this Section (N)(3).


(4) Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
other than Permitted Indebtedness.
 
(5) Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any transaction with an aggregate value in excess of $50,000 with any
Affiliate of the Company or any of its Subsidiaries, except for transactions
that are in the ordinary course of the Company’s or such Subsidiary’s business,
upon fair and reasonable terms that are no less favorable to the Company or such
Subsidiary than would be obtained in an arm’s length transaction with a Person
that is not an Affiliate.


(6) Merger, Consolidation, Sale of Substantially All Assets. The Company and its
Subsidiaries will not affect any merger or consolidation or Transfer of all or
substantially all of its assets except that a Subsidiary may merge or
consolidate into or Transfer such assets to another Subsidiary and either
Subsidiary may merge or consolidate into or Transfer such assets to the Company
so long as the Company is the surviving (or acquiring) entity and the Company
and such Subsidiary has taken all necessary action to ensure that the security
interest of the Purchaser remains in full force and effect and remains
perfected, in each case, after giving effect to such merger, consolidation or
Transfer.




 
14




--------------------------------------------------------------------------------

           




(O) After-Acquired Property. (i) With respect to any property acquired after the
date hereof by the Company or any of its Subsidiaries as to which the Purchaser
does not have a perfected Lien, the Purchaser or such Subsidiary shall promptly
(x) execute and deliver to the Purchaser such amendments to the Security
Agreement or such other documents as the Purchaser deems necessary or advisable
to grant to the Purchaser a perfected security interest in such property
(subject to Permitted Liens) and (y) take all actions necessary or advisable to
grant to the Purchaser a perfected first priority security interest in such
property (subject to Permitted Liens), including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
law or as may be reasonably requested by the Purchaser.


(ii) With respect to (a) any fee interest in any real property acquired after
the date hereof by the Company or any of its Subsidiaries with a fair market
value or purchase price in excess of $200,000 or (b) any unpatented mining
claims staked by the Company or any of its Subsidiaries, the Company or such
Subsidiary shall promptly (x) execute and deliver a first priority (subject to
Permitted Liens) Deed of Trust in favor of the Purchaser covering such real
property, (y)  provide the Purchaser with (A) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Purchaser) as well as a current survey thereof,
together with a surveyor’s certificate and (B) any consents or estoppels
reasonably deemed necessary or advisable by the Purchaser in connection with
such Deed of Trust, each of the foregoing in form and substance reasonably
satisfactory to the Purchaser and (z) if requested by the Purchaser, deliver to
the Purchaser legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Purchaser.


(iii) With respect to any new Subsidiary created or acquired after the date
hereof by the Company or any of its Subsidiaries, the Purchaser or such
Subsidiary shall promptly (i) execute and deliver to the Purchaser such
amendments to the Security Agreement as the Purchaser deems necessary or
advisable to grant to the Purchaser a perfected first priority security interest
in the equity interests of such new Subsidiary, (ii) deliver to the Purchaser
the certificates representing such equity interests, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Company or such Subsidiary, as the case may be, (iii) cause such new Subsidiary
to take such actions necessary or advisable to grant to the Purchaser a
perfected first priority security interest in the Collateral described in the
Security Agreement with respect to such new Subsidiary, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by law or as may be reasonably requested by the Purchaser and (iv) if
requested by the Purchaser, deliver to the Purchaser legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Purchaser.


7. Security Agreement.
 
The Debenture is secured pursuant to the terms of the Security Agreement and
Deeds of Trust.
 
8. Defaults and Remedies.
 
(A) Events of Default.
 
(i) Definition of Events of Default. “Event of Default” means the occurrence of
any of the following:
 
(1) a default in the payment when due (whether at maturity or otherwise) of the
principal or Redemption Price of this Debenture (or any portion thereof);


 
15




--------------------------------------------------------------------------------

           






(2) a default for three (3) days in the payment when due of interest on this
Debenture (or any portion thereof);
 
(3) other than as set forth in clauses (1) and (2) above, a default in any of
the Company’s material representations, obligations or agreements under this
Debenture (or any replacement(s) thereof), the Security Agreement, any Deed of
Trust or the Purchase Agreement; provided, however, that, other than a default
under (i) the second sentence Section 6(I) with respect to the payment of claim
maintenance fees to the Bureau of Land Management (which shall be an Event of
Default on August 2nd of the applicable year) or (ii) failure to deliver mineral
title reports pursuant to Section 6(K) (which shall be an Event of Default on
(A) May 1, 2017, with respect to reports to be delivered by the Landman
pertaining to the Dayton/Spring Valley Properties, the American Flat Properties,
the Genco/Rule Properties and the Amazon/Wonder Properties and (B) September 1,
2017, with respect to reports to be delivered by the Landman pertaining to the
Lucerne Properties and the Occidental Properties), if such default can be cured,
then such default will not be an Event of Default unless the Company has failed
to cure such default within thirty (30) days after its occurrence; 
 
(4) either (I) a default under any agreement to which the Company or any of its
Subsidiaries is a party governing the Indebtedness of the Company or any
Subsidiary in an aggregate principal amount in excess of seven hundred fifty
thousand dollars ($750,000) resulting in a right by the holders of such
Indebtedness, whether or not exercised, to accelerate the maturity of such
Indebtedness; (II) a default under any Northern Comstock Debt or (III) default
under a Material Agreement that permits the counterparty thereto to accelerate
the payments owed thereunder; provided, that if prior to the exercise of
remedies with respect to such acceleration the default under such other
Indebtedness has been cured (or acceleration has been reversed) then the default
with respect to this Debenture shall be cured as well;


(5) either (I) one or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least seven hundred
fifty thousand dollars ($750,000) (not covered by independent third-party
insurance) is rendered against the Company or any of its Subsidiaries and
remains unsatisfied, unvacated or unstayed for a period of thirty (30) days
after the entry thereof; (II) any judgments, orders or decrees rendered against
the Company that could reasonably be expected to result in a Material Adverse
Change; or (III) any judgment, order, or decree determined by a court of
competent jurisdiction that prevents, enjoins or otherwise materially delays the
Company’s exploration, development or mining with respect to the Real Property
Collateral;
 
(6) the announcement of a restatement of any of the Company’s financial
statements if the result of such restatement would be to require the independent
auditor to modify its opinion or the Company to issue a Form 8-K;


(7) a perfected first priority security interest in favor of the Purchaser with
respect to the Collateral ceases to exist for any reason, for a period of
fifteen (15) days after the earlier of (x) notice thereof from Purchaser or (y)
the Company or any Subsidiary of the Company becoming aware of the existence of
such circumstance;
 


 
16




--------------------------------------------------------------------------------

           




(8) either (I) the Company or any of its Subsidiaries shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee or
sequestrator (or similar official) of the Company or any Subsidiary or for any
substantial part of the property of the Company or any Subsidiary, or make any
general assignment for the benefit of creditors; or (II) a court having
jurisdiction in the premises shall enter a decree or order for relief in respect
of the Company or any Subsidiary in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee or sequestrator
(or similar official) of the Company or any Subsidiary or for any substantial
part of the property of the Company or any Subsidiary or ordering the winding up
or liquidation of the affairs of the Company or any Subsidiary, and such decree
or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days (for purposes of this clause (10) only, “Subsidiaries” excludes
any single Subsidiary or group of Subsidiaries where such Subsidiary’s revenue
or such group of Subsidiaries’ revenues (in each case in accordance with GAAP)
or assets is less than five percent (5%) of the aggregate (x) revenue or (y)
assets of the Company and all its Subsidiaries, in each case measured on a
consolidated basis for the Company and all its Subsidiaries); or


(9) the existence of a material title defect or other material issue identified
pursuant to the reports and opinions required by Section 6(K) or that otherwise
becomes known to the Company or any of its Subsidiaries that prevents, enjoins
or otherwise materially delays the Company’s exploration, development or mining
with respect to the Real Property Collateral, as reasonably determined by the
Purchaser; provided that no Event of Default shall occur under this clause (9)
unless the Company has failed to cure such title defect or other material issue
by quiet title action or otherwise to the satisfaction of the Purchaser on or
prior to the date that is the earlier of (x) four (4) months after the date on
which the Company has become aware of such title defect or other material issue
and (y) August 31, 2017.


(B) Acceleration.
 
(i) Automatic Acceleration in Certain Circumstances. If an Event of Default set
forth in Section 8(A)(i)(8) occurs with respect to the Company (and not solely
with respect to a Subsidiary of the Company (as defined in such Section)), then
the principal amount of, and all accrued and unpaid interest on, all of this
Debenture (or any replacement(s) thereof) then outstanding and the Make-Whole
Amount that would be payable if a Redemption of the Debenture were to occur on
such date will immediately become due and payable without any further action or
notice by any Person.
 
(ii) Optional Acceleration. If an Event of Default (other than an Event of
Default set forth in Section 8(A)(i)(8) with respect to the Company and not
solely with respect to a Subsidiary of the Company (as defined in such Section))
occurs and is continuing, then the Purchaser may, by notice to the Company,
declare the principal amount of, and all accrued and unpaid interest on, all of
this Debenture (or any replacement(s) thereof) then outstanding and the
Make-Whole Amount that would be payable if a Redemption of the Debenture were to
occur on such date to become due and payable immediately. For the avoidance of
doubt, whether or not the Purchasers declares such amounts to


 
17




--------------------------------------------------------------------------------

           




be due and payable under this clause (B)(ii), the Default Interest Rate shall
apply as set forth in Section 3(B).
 
(C) Rescission of Acceleration. Notwithstanding anything to the contrary in this
Debenture (or any replacement(s) thereof), the Purchaser may, by written notice
to the Company, rescind any acceleration of this Debenture (or any
replacement(s) thereof) and its consequences if (i) such rescission would not
conflict with any judgment or decree of a court of competent jurisdiction; (ii)
all existing Events of Default (except the non-payment of principal of, or
interest on, this Debenture that have become due solely because of such
acceleration) have been cured or waived and (iii) the Purchaser has received a
sum sufficient to pay its fees and expenses in connection with such Event of
Default, including the reasonable expenses, advances, and disbursements of its
agents and counsel. No such rescission will affect any subsequent Default or
impair any right consequent thereto.
 
(D) Waiver of Past Defaults. If an Event of Default is waived by the Purchaser
in accordance with this Debenture, then it will cease to exist. If a Default is
so waived, then it will be deemed to be cured and any Event of Default arising
therefrom will be deemed not to occur. However, no such waiver will extend to
any subsequent or other Default or Event of Default or impair any right arising
therefrom.
  
9. Amendments, Supplements and Waivers.
 
(A) No Amendments without Consent. Neither this Debenture nor the Security
Agreement nor any Deed of Trust or ancillary document or provision thereof may
be waived, amended or modified except, in the case of this Agreement, by an
agreement or agreements in writing executed by the Company, the Subsidiaries and
the Purchaser or, in the case of any other document, by an agreement or
agreements in writing entered into by the parties thereto.
 
(B) Notations and Exchanges. If any amendment, supplement or waiver changes the
terms of a Debenture, then the Company may, in its discretion, require the
Purchaser to deliver this Debenture (or such portion thereof) to the Company so
that the Company may place an appropriate notation on this Debenture (or such
portion thereof) and return this Debenture (or such portion thereof) to the
Purchaser. Alternatively, at its discretion, the Company may, in exchange for
this Debenture (or such portion thereof), issue, execute and deliver a new
Debenture that reflects the changed terms. The failure to make any appropriate
notation or issue a new Debenture will not impair or affect the validity of such
amendment, supplement or waiver.
 
10. Ranking.
 
The Indebtedness of the Company arising under or in connection with this
Debenture constitutes a senior obligation of the Company, ranking equally in
right of payment with other existing and future senior Indebtedness of the
Company and ranking senior in right of payment to any existing or future
subordinated debt of the Company.
 
11. Replacement Debentures.
 
If the Purchaser claims that this Debenture (or such portion thereof) has been
mutilated, lost, destroyed or wrongfully taken, then the Company will issue,
execute and deliver a replacement Debenture upon surrender to the Company of
such mutilated Debenture, or upon delivery to the Company of evidence of such
loss, destruction or wrongful taking reasonably satisfactory to the Company. In
the case of a lost, destroyed or wrongfully taken Debenture, the Company may
require the Purchaser to provide such security


 
18




--------------------------------------------------------------------------------

           




or indemnity that is reasonably satisfactory to the Company to protect the
Company from any loss that it may suffer if this Debenture (or such portion
thereof) is replaced.
 
12. Miscellaneous.


(A) Notices. Unless otherwise provided herein, all notices, demands, consents,
service of process, requests and other communications hereunder shall be in
writing and shall be delivered in person or by nationally recognized overnight
courier service, or mailed by certified mail, return receipt requested, or sent
by facsimile (if provided), addressed as follows (or to such other address as
may be given in writing in the future by the Company to the Purchaser or the
Purchaser to the Company): 




If to the Company, to:
Comstock Mining Inc.
P.O. Box 1118
Virginia City, NV 89440
Attention: Corrado DeGasperis
Facsimile: 800-750-5740
Telephone: 775-848-5310


With a copy (which shall not constitute notice) to:
 
Withers Bergman LLP
1700 East Putnam Avenue, Suite 400
Greenwich, CT 06870-1366
Attention: Clyde Tinnen, Esq.
Facsimile: 203-302-6619
Telephone: 203-302-4079


Notices given to the Purchaser hereunder shall be delivered to it c/o GF
Comstock 2 LP, 140 East 45th Street, Suite 17c, New York, NY 10017, Attention:
Daniel Freuman, Telephone: 212-201-5813.


Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day; (ii) on the next
Business Day after timely delivery for overnight service to a nationally
recognized overnight courier service; and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid).
 
(B) Governing Law and Jurisdiction; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Debenture shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof; provided, however, that if the laws of any
jurisdiction other than New York shall govern in regard to the validity,
perfection or effect of perfection of any Lien or in regard to procedural
matters affecting enforcement of any Liens in Collateral, such laws of such
other jurisdictions shall continue to apply to that extent. The Company agrees
that any action, suit or proceeding arising out of or relating to this Debenture
(whether brought against the Company, the Purchaser or its respective
Affiliates, employees or agents) may be commenced in the state courts sitting in
New York City, New York, Borough of Manhattan and the United


 
19




--------------------------------------------------------------------------------

           




States District Court of the Southern District of New York, and any appellate
court from any thereof. NOTWITHSTANDING THE FOREGOING, THE PURCHASER SHALL HAVE
THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE COMPANY OR ANY
SUBSIDIARY (OR ANY PROPERTY OF SUCH PERSON) IN THE COURT OF ANY OTHER
JURISDICTION THE PURCHASER DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON
THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS UNDER THIS INDENTURE. The
Company hereby (1) irrevocably waives personal service of process, (2) waives,
to the fullest extent permitted by applicable law, (x) any objection that it may
now or hereafter have to the laying of venue of any such action, suit or
proceeding; and (y) any claim that it may now or hereafter have that any such
action, suit or proceeding in such a court has been brought in an inconvenient
forum, (3) submits to the nonexclusive jurisdiction of such courts in any such
action, suit or proceeding and (4) consents to process being served in any such
action, suit or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to the Company at the
address in effect for notices to it under this Debenture (and agrees that such
service shall constitute good and sufficient service of process and notice
thereof). The Company hereby irrevocably waives, to the fullest extent permitted
by applicable law, any and all right to trial by jury in any action, suit or
proceeding arising out of or relating to this Debenture or the transactions
contemplated hereby.


(C) Cumulative Remedies. The rights, remedies, powers and privileges of a party
hereunder are cumulative and not exclusive of any rights or remedies that such
party may otherwise have.


(D) Execution. In the event that any signature is delivered by facsimile or
electronic transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile or electronic signature were
the original thereof.


(E) Severability. If any term, provision, covenant or restriction of this
Debenture is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the reasonable efforts shall be
used to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
Company's intention that it would have executed the remaining terms, provisions,
covenants and restrictions without including any of such that may be hereafter
declared invalid, illegal, void or unenforceable.


(F) Successors and Assigns. This Debenture shall inure to the benefit of and be
binding upon the Company's successors and permitted assigns, and references to
the Company will be deemed to include its successors and permitted assigns.
Nothing in this Debenture, express or implied, is intended to confer upon any
party, other than the Company, the Purchaser or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Debenture, except as expressly provided in this Debenture. The
Company may not assign its rights or obligations under this Debenture without
the prior written consent of the other party and any attempt to do so without
such consent will be null and void.


(G) Section Headings. The section headings contained in this Debenture are for
reference purposes only and shall not control or affect its construction or
interpretation in any respect.


(H) No Delay, Waivers, etc. No delay on the part of the Purchaser in exercising
any power or right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any power or right hereunder preclude other or
further exercise thereof or the exercise of any other power or right. The
Purchaser


 
20




--------------------------------------------------------------------------------

           




shall not be deemed to have waived any rights hereunder unless such waiver shall
be in writing and signed by the Purchaser.




 
21




--------------------------------------------------------------------------------

           






Schedule C
Permitted Indebtedness
See separate schedule




 
22




--------------------------------------------------------------------------------

           






Schedule D
Permitted Liens
See separate schedule






 
23


